UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 26, 2012 NEWPARK RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 1-2960 72-1123385 (State or other jurisdiction of incorporation) (CommissionFile Number) (IRSEmployer Identification No.) 2700 Research Forest Drive, Suite 100 The Woodlands, TX (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (281) 362-6800 (Former name or former address, if changed since last report.) Checktheappropriateboxbelowif theForm8-Kfilingisintendedto simultaneously satisfy the filing obligation of the registrant under any of the following provisions: |_| Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_| Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_| Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_| Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13a-4(c)) Item 2.02. Results of Operations and Financial Condition. On July 26, 2012, Newpark Resources, Inc. (the “Company”) issued a press release announcing financial information for the three and six months ended June 30, 2012.The press release is attached to this Current Report on Form 8-K as Exhibit 99.1 and is incorporated herein by reference. The information in Item2.02 of this Current Report on Form 8-K and the information in the exhibit attached hereto announcing the Company’s earnings for the three and six months ended June 30, 2012 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act except as expressly set forth by specific reference in such filing. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release issued by Newpark Resources, Inc. on July 26, 2012. SIGNATURES Pursuant to therequirements of the SecuritiesExchange Act of 1934, the registranthas dulycausedthisreportto besignedon itsbehalf by the undersigned hereunto duly authorized. NEWPARK RESOURCES, INC. Dated:July 27, 2012 By: /s/Gregg S. Piontek Gregg S. Piontek, Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) EXHIBIT INDEX Exhibit No. Description Press release issued by Newpark Resources, Inc. on July 26, 2012.
